Citation Nr: 0623870	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  05-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1959 
to September 1963.  His DD Form 214 reflects that his 
assignment was field artillery battery man.  He was awarded 
the expert rifle badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision in which 
the RO denied the veteran's claim for service connection for 
a bilateral hearing loss.  The veteran filed a notice of 
disagreement (NOD) in September 2004, and the RO issued a 
statement of the case (SOC) in November 2004.  A supplemental 
SOC was issued in July 2005.  The appellant filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2005.

In his VA Form 9, the veteran requested a Board hearing at 
the RO.  The hearing was scheduled for July 2005. But the 
veteran, in July 2005, through his representative, withdrew 
his hearing request. 38 C.F.R. § 20.704(e) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for bilateral 
hearing loss has been accomplished.

2.  The record reflects no evidence or allegation of a 
bilateral hearing loss for more than 35 years after discharge 
from the service, and there is no competent medical evidence 
or opinion that establishes a nexus between any current 
hearing loss and military service.  




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In a November 2003 pre-rating notice letter, the RO notified 
the veteran and his representative of what evidence was 
needed to show entitlement to service connection: an injury 
in military service or a disease that began or was made worse 
during service, or an event in service causing injury or 
disease; a current physical disability; and a relationship 
between the current disability and an injury, disease, or 
event in service.  The RO also indicated the type of evidence 
needed to establish each element.  Thereafter, they were 
afforded opportunities to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

Additionally, the RO in the November 2003 pre-rating notice 
letter provided notice that VA would make reasonable efforts 
to help the veteran get evidence necessary to support his 
claim, such as medical records if he gave it enough 
information.  The RO requested that the veteran complete and 
return an enclosed VA Form 21-4142 for each health care 
provider.  That letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get.  The Board finds that, this letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by him 
and what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter identified medical providers for whom it had 
received the veteran's signed authorization to obtain 
evidence, and from whom it was in the process of obtaining 
evidence.  The letter requested that the veteran furnish any 
evidence that he had in his possession that pertained to his 
claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with 
respect to the claim herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, a document meeting the VCAA's notice 
requirements was furnished to the veteran before the August 
2004 rating action on appeal, and Pelegrini's timing of 
notice requirement is met.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, on these facts, the RO's 
omission is harmless.  As the Board's decision herein denies 
the appellant's claim for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing evidence pertinent to the claim for service 
connection for hearing loss that needs to be obtained.  The 
record also presents no basis to further develop the record 
to create any additional evidence for consideration in 
connection with the claim on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Factual Background
The veteran's service medical records (SMRs) include a 
September 1959 pre-induction examination report that notes 
that the veteran's hearing on a whispered voice test was 
15/15 in each ear.  No complaints or findings of hearing loss 
were reported in the pre-induction examination, SMRs, or 
separation examination.

In an October 2003 VA outpatient audiology examination, the 
veteran first reported having a bilateral hearing loss since 
service with a constant bilateral tinnitus of an unknown 
duration.  He reported in-service exposure to non-combat 
artillery noise from 1959 to 1963.  The veteran reported 
noise exposure from hunting prior to military service, and 
significant civilian occupational noise exposure (shipyards 
and steel prefab factory) following military service.

October 2003 audiometric testing revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
80
90
LEFT
30
45
55
80
95

Tympanometry indicated normal middle-ear pressure and 
compliance, bilaterally.  The contralateral and ipsilateral 
acoustic reflexes were present.  Reflex decay was 
significant; however, there was a leak in the seal even after 
several attempts.  The examiner reported that the veteran had 
a bilateral to profound sensorineural hearing loss (SNHL).  
The examiner did not report any etiology or reference to 
military service.  Hearing aids were recommended, and in 
November 2003, the veteran acquired hearing aids. 

On March 2004 VA audiological evaluation, testing revealed 
that pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
50
70
90
LEFT
20
40
55
75
90

The veteran's speech discrimination score on the Maryland CNC 
word list was 94 percent in the right ear and 94 percent in 
the left ear.  The examiner noted pure tone and speech 
results suggested a moderate to profound SNHL for the right 
ear and a profound SNHL for the left ear with excellent 
speech recognition ability bilaterally.

In the April 2004 addendum report to the March 2004 VA 
audiology evaluation report, the examiner noted that the 
March 2004 sudden change in hearing loss was not felt to be 
related to the acoustic trauma the veteran experienced during 
his military career.  After review of the claims file and the 
normal results of a March 2004 Auditory Brainstem Response 
Test, the examiner specifically opined that it was impossible 
to know without resorting to speculation whether the 
veteran's current hearing loss was the result of military or 
civilian noise exposure.

A May 2005 audiometric testing revealed that for the 500 to 
4000 Hz frequency range, the veteran had a bilateral mild 
sloping to severe SNHL with constant bilateral tinnitus.  
Right ear low frequency results were significantly better 
than those reported on the March 2004 evaluation.  Medical 
follow up for an ear/hearing problem was not indicated.  In 
this examination, the VA examiner responded that there was no 
evidence of hearing loss or tinnitus in the claims file, no 
evidence of a hearing loss in service, and that the previous 
opinion of April 2004 (i.e., not possible to provide an 
opinion as to service connection without resort to 
speculation) remained in effect.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

As indicated above, the veteran's SMRs, to include pre-
induction and separation medical examination reports, include 
assessments that the veteran's ears were normal, and 
audiological testing at those times reflected no hearing 
loss.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As indicated above, audiometric testing in October 2003 and 
March 2004 reflects current hearing loss to an extent 
recognized a disability for VA purposes.  The question 
remains as to whether there is a nexus between such 
disability and service.

In this case, the veteran asserted his entitlement to service 
connection for bilateral hearing loss that he attributed to 
acoustic trauma that occurred in military service. He has 
contended that, since that time, he has experienced hearing 
problems.  The Board notes that the veteran's military 
records confirm that he served in the Marine Corps 11th Mar, 
ForTrs, FMFPac, MBTRY, 4th BN, that his military occupational 
specialty was as a field artillery battery man, and that his 
awards and decorations included the Expert Rifle Badge.  
While there is no specific evidence of acoustic trauma in 
service, the veteran's MOS and awards indicate likely in-
service noise exposure.

Notwithstanding current hearing loss disability and likely 
noise exposure in service, the record presents no basis for 
the Board to find a nexus between hearing loss and service.

Here, the first post-service evidence of hearing loss is in 
October 2003, more than 35 years after the veteran was 
discharged from service.  The Board points out that passage 
of so many years between discharge from active service and 
the medical documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the only objective medical opinions on the question 
of a medical relationship between current hearing loss 
disability and service are not supportive of the claim.  Each 
examiner indicated the inability to provide any opinion as to 
etiology of the veteran's current hearing loss without 
resorting to speculation.  Significantly, neither veteran nor 
his representative has presented, identified, nor even 
alluded to the existence of any contrary medical opinion, 
i.e., medical opinion that, in fact, establishes a nexus 
between current hearing loss and service.  

In addition to the aforementioned evidence, the Board has 
considered the appellant's assertions in adjudicating the 
claim.  However, this claim turns on the medical matter of 
etiology of a current disability, and, as a layperson without 
the appropriate training and expertise, the veteran simply is 
not competent to render a probative (persuasive) opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet.  App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Under these circumstances, the Board must conclude that the 
claim for service connection for bilateral hearing loss must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See 38 C.F.R. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


